EXHIBIT 10.3

Gentiva Health Services, Inc.

Summary Sheet of Non-Employee Director Compensation

(Effective May 12, 2011)

 

1.      Annual Cash Retainer : $50,000

2.      Annual Deferred Stock Unit Award : $120,000 value

3.      Meeting Fees :

     

•        Board

   $2,000 ($750 if attendance is by telephone)*

•        Committee

   $2,000 ($750 if attendance is by telephone)*

4.      Committee Chairperson Annual Retainer :

     

•        Audit Committee

   $20,000   

•        Compensation, Corporate Governance and Nominating Committee

   $10,000   

•        Clinical Quality Committee

   $10,000   

5.      Lead Director Annual Retainer :

   $20,000   

6.      Reimbursement : All Directors, regardless of whether they are employees
of the Company, receive reimbursement for out-of-pocket expenses incurred in
connection with attending meetings of the Board of Directors or any of its
Committees.

 

* Attendance at business updates conducted by management will be compensated at
the telephone meeting fee rate.